Broyles, J.
1. The material issue in this case is one of fact — whether, under the evidence, the defendant borrowed, in conjunction with her husband, as an original undertaking, the $200 evidenced by the note sued upon, and was therefore jointly liable with her husband, or whether she signed the note with him merely as surety. There was some evidence to support the former theory, and the jury determined that she was liable.
2. The grounds of the motion for a new 'trial complaining of excerpts from the charge of the court are without merit. The instructions excepted to were correct, and were applicable to the facts and the contentions of the parties.
3. In view of the qualifying statement of the court at the time of admitting the testimony of Mrs. M. B. Crawford, there is no merit in the 6th ground of the amendment to the motion for a new trial.
4. The Supreme Court and this court have repeatedly held that in no case will the refusal of the trial judge to direct a verdict be considered a ground for reversal.
5. No material error of law appears. The evidence authorized the verdict, and the trial court did not err in refusing a new trial.

Judgment affirmed.

Complaint; from city court of Atlanta — Judge H. M. Beid. November 4, 1914.
T. E. Scott, J. S. James, Albert Kemper, for plaintiff in error.
T. B. Higdon, contra.